Citation Nr: 1518333	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral ankle conditions.

2.  Entitlement to service connection for bilateral foot conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The appellant had Army reserve service from January 1976 to July 2000 with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested to appear at a videoconference hearing before the Board; however, she failed to appear for the hearing that was scheduled in April 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant served in the Army Reserves and alleges that she has bilateral ankle and foot conditions related to wearing steel-toed and heeled combat boots during drilling and training.  She believes that damage was caused to her feet and ankles by drilling and training in such footwear and resulted in her current ankle and foot conditions.  She has indicated that her civilian job as a teacher allowed her to wear suitable shoes and to periodically rest her feet.  See Notice of Disagreement, received in November 2009; VA Form 9, Substantive Appeal, received in September 2010.

The appellant's service personnel records reflect that she served in the Army Reserves for about twenty-four years, with periods of ACDUTRA or INACDUTRA averaging two weeks every year, except for in 1977 when she had such service for 92 days and in 1985 when she had such service for 41 days.  Her duties included being an administrative specialist, a military police officer, a drill instructor, and a platoon sergeant.
Service treatment records (STRs) include July 1991 treatment records from Chatham Foot Specialists which show the appellant was diagnosed with enthesopathy of the Achilles tendon, retrocalcaneal bursitis, and Achilles tendonitis of the left foot.  The treatment provider noted the appellant should be allowed to wear low quarter shoes with heel lifts until asymptomatic.  A December 1991 record from Chatham Foot Specialists reflects the appellant was being treated for a flexible flatfoot deformity and that she was using orthotic inserts.

A September 1997 STR shows the appellant was put on a temporary profile until December 1997 for left heel Achilles tendonitis bursitis.  She was instructed not to run or march.  A May 1998 record from Chatham Foot Specialists reflects that April 1998 X-ray results revealed infra calcaneal spurring.  The diagnosis was enthesopathy calcaneus plantar fasciitis and she was instructed to obtain orthotics and limit the amount of walking and standing on her feet.  

A July 1998 record from the Madigan Army Medical Center reflects the appellant was seen for foot swelling and to update her physical profile to show she could wear sneakers.  She complained of foot pain with prolonged standing, especially when wearing boots.  She was instructed to wear tennis shoes for two weeks, with no running or jumping during that period.  A September 1998 STR shows the appellant was given a permanent lower extremity physical profile of 3 and assignment limitations of wearing soft shoes and no running.  

The Board concludes that there is insufficient competent medical evidence of record for VA to make a decision on the etiology of any bilateral foot or ankle conditions.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Therefore, remand for an examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an examination to determine the nature and etiology of her alleged bilateral ankle and foot conditions.  The claims file should be made available to and be reviewed by the examiner in conjunction with the evaluation.  Any required diagnostic testing should be performed.  After a full evaluation, the examiner should provide all diagnoses of the ankle and foot, and provide an opinion on each of the following questions:

(a.)  If an ankle disability is found, then is it at least as likely as not (i.e., a 50 percent chance or greater) that the appellant's ankle disability was caused by wearing steel-toed and heeled combat boots during drilling and training performed approximately two weeks per year from January 1976 to July 2000, with 92 days of training in 1977 and 41 days in 1985? 

(b.)  If a foot disability is found, then is it at least as likely as not (i.e., a 50 percent chance or greater) that the appellant's foot disability was caused by wearing steel-toed and heeled combat boots during drilling and training performed approximately two weeks per year from January 1976 to July 2000, with 92 days of training in 1977 and 41 days in 1985? 

A thorough explanation must be provided for each opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




